DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 11,  15, 17, 24-26 and  29-35 are rejected under 35 U.S.C. 102(a) as being anticipated by Collette (5,919,365).  Collette discloses, in figs. 1-6, 
Re-claim 1, a fitment  for dispensing a flowable material from a container 10, the fitment comprising:
a body 40  configured to be inserted into a spout 18 that is externally mounted to the container, wherein the body defines a fluid passage that is in fluid communication with an internal region of the container;
a valve assembly 24 downstream of the fluid passage, wherein the valve assembly includes a valve outlet 31;
a flange  16 configured to engage the spout to limit the depth the fitment can be inserted into the spout;
a first screen 76 in the fluid passage and a second screen 74 downstream of the first screen and upstream of the valve outlet; and
a filter media 90 located between the first screen and the second screen, wherein when flowable material is dispensed from the container, the flowable material passes through the first and second screens and the filter media before going through the valve outlet.
Re-claim 3, wherein the first and second screens are part of a basket 50  that is insertable into the fluid passage.
Re-claim 11, wherein the filter media includes activated carbon (see col.3, lines 40-45).
Re-claim 17, wherein when the fitment is inserted into a spout, the fitment and extends below a bottom of the spout into the container, the fitment including circulation holes 58, 72 in the portion of the fitment that extends below the bottom of the spout.
Re-claim 24, wherein the basket 50  is retained in the body by retention bumps 80, 82, 84.
Re-claim 25, wherein the basket 50  is located entirely in the body 40.
Re-claim 26, wherein, when the fitment is inserted into the spout18, a portion 60  of the body extends below a bottom of the spout.
Re-claim 29, wherein, when the fitment is inserted into the spout such that the flange 18 engages the spout, the first screen and the second screen are received into the spout.
Re-claim 30, wherein, when the fitment is inserted into the spout such that the flange engages the spout, the first screen is located below a bottom of the spout and the second screen is located within the spout.
Re-claim 31, further including a neck 63 located between the valve assembly and the internal passageway, the second screen 74 being located in the neck.

Re-claim 32, further including a neck 22 located between the valve assembly and the internal passageway, the first and second screens being located in the internal passageway upstream of the neck.
Re-claim 33, , wherein the fluid passage defined by the body includes an inlet 58 opposite a wall portion 102 , wherein the first screen is downstream of the inlet and the second screen is downstream of the first screen and upstream of the wall portion such that a gap 33 is defined between the second screen and the wall portion such that flowable material passes into the gap when the valve assembly is in an open position.
Re-claim 34, wherein the first and second screens are part of a basket that is insertable into the fluid passage and the fitment includes a protrusion 100 that limits how far the basket can be inserted into the fluid passage.
Re-claim 35, wherein the fitment includes a locking mechanism 20 that lockingly engages the fitment to the spout when the fitment is inserted into the spout.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  4 , 10 are rejected under 35 U.S.C. 103 as being unpatentable over Collette in view of Ricci (6,245,230). 
Collette lacks to disclose the basket includes a top and a body connected by a hinge, such that the top of the basket can be moved to an open position and to a closed position.
Ricci teaches , in figs. 1 and 2, a filter comprising a basket having a top and a body connected by a hinge 18 , such that the top of the basket can be moved to an open position and to a closed position.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view teaching of Ricci, to modify the invention of Collette with the basket includes a top and a body connected by a hinge, such that the top of the basket can be moved to an open position and to a closed position for replacing the filter media.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Collette in view of Chalmers et al. (2009/0155436).
Collette teaches, in col. 3, lines 44-45, the filter medium can be substituted with other substances for treating water.  However, Collette lacks to disclose the filter media being reacted or dissolvable  with the flowable material to form carbon dioxide.
Chalmers et al. teach, in figs. 1-4, a fitment comprising a filter having a first and second screen, a filter media 116 located in between the first and second screen, and wherein the  filter media being reacted or dissolvable  with the flowable material to form carbon dioxide, see [0021], [0023], [0024].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made, in view of Chalmers et al., to modify the invention of Collette with the filter media having carbonaceous material in order to make a carbonated beverage.
Allowable Subject Matter
Claims 5,  23 and 27-28  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
Applicant’s arguments with respect to claims 1, 3, 4, 10-15, 17, 14-26 and 29-35 have been considered but are moot in view of the new ground of rejections, as alleged above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN M. NGO whose telephone number is (571)272-4545. The examiner can normally be reached Mon-Fri from 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL R DURAND can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIEN M NGO/Primary Examiner, AU 3754, Art Unit 3754                                                                                                                                                                                                        October 13, 2022